Order entered June 7, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00051-CV

  TIOMBE JONES-ADEGBOYEGA AND EMMANUEL ADEGBOYEGA,
                       Appellants

                                         V.

   KEVIN DEFRANG, HELMET STREET FAMILY TRUST, FOERCH
   FAMILY TRUST, JOZEF DAVID FOERCH, & BARBARA FOERCH,
                         Appellees

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-11117

                                      ORDER

      Before the Court is appellants’ June 3, 2021 unopposed second motion for

extension of time to file their brief. Appellants seeks a fifteen-day extension.

      We GRANT the motion and ORDER the brief be filed no later than June

22, 2021.

                                              /s/    BONNIE LEE GOLDSTEIN
                                                     JUSTICE